DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed December 19, 2019 as a continuation of PCT/CN2017/103725, filed September 27, 2017.  The application contains Claims 1-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim should end in a period (.).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 11, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105806342 (hereinafter “Wang et al.”).
Wang et al. teaches, according to claim 1, a method of determining airspeed of a movable object, comprising performing a calibration process to determine a relationship between forces exerted on the movable object and airspeed of the movable object; determining forces exerted on the movable object while the movable object is moving; and determining, based on the determined forces and the relationship, an airspeed of the movable object (Wang et al., Abstract (as filed by Applicant with IDS; remainder of citations refer to attached translation); machine learning carried out while measuring movement speed and acceleration, i.e. forces applied; subsequently, movement speed is obtained by applying machine learning to acquired acceleration, i.e. forces).
Regarding claim 2, the calibration process comprises determining a relationship between forces exerted on the movable object in a lateral direction and lateral airspeed of the movable object (Wang et al., at least para. [0044]-[0045]).
Regarding claim 5, the calibration process comprises: 
a) controlling the movable object to move in a first direction (Wang et al., at least para. [0051]); 
b) adjusting a speed of the movable object in the first direction (Wang et al., at least para. [0035] and [0073]); 
c) detecting an acceleration of the movable object along the first direction (Wang et al., at least para. [0051]); 

e) determining calibration parameters representing a relationship between the forces and the airspeed in the first direction based on the detected acceleration and the detected flight parameters (Wang et al., at least para. [0048]).
Regarding claim 6, the calibration process further comprises repeating steps b) through d), wherein determining the calibration parameters in step e) is based on the detected acceleration and the detected flight parameters in repeated steps b) through d) (Wang et al., at least para. [0060]).
Regarding claim 7, detecting the acceleration comprises detecting with an accelerometer (Wang et al., at least para. [0009]).
Regarding claim 8, detecting the attitude comprises detecting with an attitude detection unit that includes at least one of a magnetometer, a gyroscope, or an inertial measurement unit (Wang et al., at least para. [0009]).
Regarding claim 11, detecting the ground speed comprises detecting with a speed measurement module (Wang et al., at least para. [0009]-[0010]).

Wang et al. teaches, according to claim 13, a movable object, comprising: a memory storing a relationship between airspeeds and forces exerted on the movable object; a first sensor that senses forces exerted on the movable object; and a processor configured to determine an airspeed of the movable object based on the relationship and the sensed forces on the movable object (Wang et al., Abstract; machine learning carried out while measuring movement speed  
Regarding claim 14, the relationship stored in the memory comprises a relationship between forces exerted on the movable object in a lateral direction and lateral airspeed of the movable object (Wang et al., at least para. [0044]-[0045]).
Regarding claim 17, the movable object further comprises a second sensor that senses flight parameters, including at least one of acceleration of the movable object, air density, rotation speeds of one or more propellers, attitude of the movable object, or ground speed of the movable object, wherein the relationship is determined based on the flight parameters (Wang et al., at least para. [0048]).
Regarding claim 18, the relationship in the memory is determined based on the flight parameters sensed while the movable object moves at varying speeds and/or in varying directions (Wang et al., at least para. [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 12, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Bailey et al. (US 2017/0307646 A1).
Regarding claim 3, Wang et al. teaches the elements of claim 1 above, but does not expressly teach, as Bailey teaches, the method wherein the calibration process comprises determining a relationship between forces exerted on the movable object in a vertical direction and vertical airspeed of the movable object (Bailey et al., at least para. [0012], “Referring now to FIG. 1, an airspeed estimation system 100 is shown according to an exemplary embodiment. The airspeed estimation system 100 is configured to receive one or more dynamic parameters including, but not limited to, real airspeed of the aircraft, longitudinal body acceleration of the aircraft, vertical acceleration of the aircraft, and attitude of the aircraft. An electronic flight control module can determine one or more of the dynamic parameters based on measurements executed by one or more sensors installed on the aircraft as understood by one of ordinary skill in the art.”).  It would have been obvious to incorporate the teaching of Bailey et al. into the 
Regarding claim 4, Wang teaches that the calibration process comprises determining a relationship between forces exerted on the movable object in a lateral direction and lateral airspeed of the movable object (Wang et al., at least para. [0044]-[0045]), but does not expressly teach, as Bailey et al. teaches, determining a relationship between forces exerted on the movable object in a vertical direction and vertical airspeed of the movable object (Bailey et al., at least para. [0012], “Referring now to FIG. 1, an airspeed estimation system 100 is shown according to an exemplary embodiment. The airspeed estimation system 100 is configured to receive one or more dynamic parameters including, but not limited to, real airspeed of the aircraft, longitudinal body acceleration of the aircraft, vertical acceleration of the aircraft, and attitude of the aircraft. An electronic flight control module can determine one or more of the dynamic parameters based on measurements executed by one or more sensors installed on the aircraft as understood by one of ordinary skill in the art.”).  It would have been obvious to incorporate the teaching of Bailey et al. into the system of Wang et al. as a natural extension of the speed estimation system into a three-dimensional environment where the speed of an object is a composite of both the horizontal and the vertical components, as a combination of known prior art elements in a known manner with and expectation of predictable results.  The differences 
Regarding claim 12, Wang et al. teaches that the calibration process comprises determining a relationship in a lateral direction, wherein determining the forces exerted on the movable object comprises determining the forces in both the lateral direction, and wherein determining the airspeed comprises determining lateral airspeed based on the forces and relationship in the lateral direction (Wang et al., at least Abstract and para. [0044]-[0045], but does not expressly teach, as Bailey et al. teaches, also determining the relationship in the vertical direction, wherein determining the airspeed also comprises determining vertical airspeed based on the forces and relationship in the vertical direction, and constructing the airspeed based on the lateral airspeed and the vertical airspeed (Bailey et al., at least para. [0012], “Referring now to FIG. 1, an airspeed estimation system 100 is shown according to an exemplary embodiment. The airspeed estimation system 100 is configured to receive one or more dynamic parameters including, but not limited to, real airspeed of the aircraft, longitudinal body acceleration of the aircraft, vertical acceleration of the aircraft, and attitude of the aircraft. An electronic flight control module can determine one or more of the dynamic parameters based on measurements executed by one or more sensors installed on the aircraft as understood by one of ordinary skill in the art.”).  It would have been obvious to incorporate the teaching of Bailey et al. into the system of Wang et al. as a natural extension of the speed estimation system into a three-dimensional environment where the speed of an object is a composite of both the horizontal and the vertical components, as a combination of known prior art elements in a known manner with and expectation of predictable results.  The differences between the claimed invention and the 
Regarding claim 15, Wang et al. teaches the elements of claim 13 above, but does not expressly teach, as Bailey teaches, the relationship stored in the memory comprises a relationship between forces exerted on the movable object in a vertical direction and vertical airspeed of the movable object (Bailey et al., at least para. [0012], “Referring now to FIG. 1, an airspeed estimation system 100 is shown according to an exemplary embodiment. The airspeed estimation system 100 is configured to receive one or more dynamic parameters including, but not limited to, real airspeed of the aircraft, longitudinal body acceleration of the aircraft, vertical acceleration of the aircraft, and attitude of the aircraft. An electronic flight control module can determine one or more of the dynamic parameters based on measurements executed by one or more sensors installed on the aircraft as understood by one of ordinary skill in the art.”).  It would have been obvious to incorporate the teaching of Bailey et al. into the system of Wang et al. as a natural extension of the speed estimation system into a three-dimensional environment where the speed of an object is a composite of both the horizontal and the vertical components, as a combination of known prior art elements in a known manner with and expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 16, Wang teaches that the relationship stored in the memory comprises a relationship between forces exerted on the movable object in a lateral direction and lateral “Referring now to FIG. 1, an airspeed estimation system 100 is shown according to an exemplary embodiment. The airspeed estimation system 100 is configured to receive one or more dynamic parameters including, but not limited to, real airspeed of the aircraft, longitudinal body acceleration of the aircraft, vertical acceleration of the aircraft, and attitude of the aircraft. An electronic flight control module can determine one or more of the dynamic parameters based on measurements executed by one or more sensors installed on the aircraft as understood by one of ordinary skill in the art.”).  It would have been obvious to incorporate the teaching of Bailey et al. into the system of Wang et al. as a natural extension of the speed estimation system into a three-dimensional environment where the speed of an object is a composite of both the horizontal and the vertical components, as a combination of known prior art elements in a known manner with and expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 19, Wang et al. teaches the processor is configured to determine lateral airspeed based on the forces and the relationship and construct airspeed based on the lateral airspeed (Wang et al., at least Abstract and para. [0044]-[0045]), but does not expressly teach, as Bailey et al. teaches, determining vertical airspeed based on the forces and the relationship and constructing the airspeed based on the lateral airspeed and the vertical airspeed (Bailey et al., at least para. [0012], “Referring now to FIG. 1, an airspeed estimation system 100 is shown according to an exemplary embodiment. The airspeed estimation system 100 is configured to receive one or more dynamic parameters including, but not limited to, real airspeed of the aircraft, longitudinal body acceleration of the aircraft, vertical acceleration of the aircraft, and attitude of the aircraft. An electronic flight control module can determine one or more of the dynamic parameters based on measurements executed by one or more sensors installed on the aircraft as understood by one of ordinary skill in the art.”).  It would have been obvious to incorporate the teaching of Bailey et al. into the system of Wang et al. as a natural extension of the speed estimation system into a three-dimensional environment where the speed of an object is a composite of both the horizontal and the vertical components, as a combination of known prior art elements in a known manner with and expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Nathan et al. (US 8,914,164 B1).
Regarding claim 9, Wang teaches the elements of claim 1 above, but does not expressly teach, where Nathan et al. teaches, the well-known relationship between atmospheric pressure and air density, i.e., detecting the air density by detecting with a barometer (Nathan et al., at least col. 7, lines 44-50, “A storage medium 140 stores an angle of incidence table 142 and a standard atmosphere database 144 used by the airspeed routine 130 in calculating the desired airspeed. The angle of incidence table 142 provides a relationship between the angle of incidence and coefficient of lift of the aircraft. The standard atmosphere database 144 provides the density of the air at a given altitude and temperature.”).  It would have been obvious to incorporate the teaching of Nathan et al. into the system of Wang et al. as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Peasgood (US 2018/0024571 A1).
Regarding claim 10, Wang et al. teaches the elements of claim 1 above, but does not expressly teach, as Peasgood teaches, detecting the rotation speeds of the one or more propellers comprises detecting with an electronic speed control module that controls the one or more propellers (Peasgood, at least para. [0085], “The tilt angle is the angle at which the UAV 125 is tilted in order to remain stationary (or near stationary) in wind. It may be dependent on wind direction and speed, propeller speed, propeller shape and pitch, the aerodynamic properties of the rest of the UAV 125, and other factors.”).  It would have been obvious to incorporate the teaching of Peasgood into the system of Wang et al. for the purpose of identifying the force input parameters included in the calibration process, and as a combination of known prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peasgood (US 2018/0024571 A1) in view of Wang et al.
Peasgood teaches, according to claim 20, a movable object, comprising: 
one or more propellers (Peasgood, at least para. [0083], “The vehicle 125 may drift due to wind, such as, e.g., a sixty km per hour cross wind. In order for the vehicle 125 to stay in a stationary position during hover, the vehicle 125 is operable (via operations control 155) to tilt on one of its axes so that the propellers or other flight instruments are pushing the vehicle 125 against the wind.”; text presupposes the propellers); 
an electronic speed control module configured to determine rotational speeds of the one or more propellers (Peasgood, at least para. [0021], “FIG. 1 shows an example system 100 comprising a vehicle 125, implemented as a UAV. As will be described herein, vehicle 125 is configured for automatic calibration of one or more components. The system 100 optionally connects vehicle 125 to a control station 105 which may be implemented as a computing device…Vehicle 125 is configured to generate vehicle status data from sensor subsystem 150, and to transmit the vehicle status data to the control station 105 or ground station 160. The vehicle status data may be transmitted to the control station 105 or ground station 160 in real-time, or near real-time. The vehicle status data may include vehicle location data from sensors 150, images and video from camera 140, and so on. The vehicle status data may include navigation and other measurement data from navigation control 135, as well as operating parameters from operations control 155 and flight control data from flight control 130. The vehicle status data may include communication status data from communication devices 145.”; and para. [0080], “Control station 105 may transmit control commands to vehicle 125 to trigger the calibration process and to adjust other parameters, such as the location of the vehicle 125.”; and para. [0085], “The tilt angle is the angle at which the UAV 125 is tilted in order to remain stationary (or near stationary) in wind. It may be dependent on wind direction and speed, propeller speed, propeller shape and pitch, the aerodynamic properties of the rest of the UAV 125, and other factors.”); 
an accelerometers configured to detect one or more forces received by the movable object (Peasgood, at least para. [0028], “Calibration calculator 190 is configured to compute different calibration parameters from sensor 150 data. For example, calibration calculator 190 may compute offset values, including bias, scale, hard-iron, soft-iron, rotation of field offset value, and so on. Calibration calculator 190 may also compute heading, elevation and bank angle from readings from a dual-axis magnetometer and triaxial accelerometer sensors.”); 
an attitude detection unit that includes at least one of a magnetometer, a gyroscope, or an inertial measurement unit (Peasgood, at least para. [0029], “Sensors 150 may include different types of sensors, and may provide navigational instruments and flight instruments. As noted, an example sensor 150 is a magnetic sensor or magnetic field sensor, such as a magnetometer, which is used to measure the magnetization of a magnetic material, magnetic field strength, changes to the magnetic field strength, and the direction of the magnetic field at the current location of vehicle 125. A measurement unit may include an accelerometer and magnetometer to compute heading, elevation or bank angle of the UAV 125.”); 
a barometer configured to provide information for determination of air density (Peasgood, at least para. [0029], “Sensors 150 may also include acoustic, sound and vibration instruments, transportation instruments (e.g. speedometer), chemical instruments, electrical instruments, magnetic instruments, and radio instruments, environmental, weather or moisture instruments, fluid flow instruments, radiation instruments, optical or light sensors, pressure instruments, force or density instruments, thermal instruments (e.g. thermocouple, thermometer), proximity instruments, and so on.”); 
a memory storing a relationship between airspeeds and forces exerted on the movable object (Peasgood, at least para. [0090], “The embodiments of the devices, systems and processes described herein may be implemented in a combination of both hardware and software. For example, code instructions may be used to actuate components of the UAV 125 for the calibration rotation sequence. These embodiments may be implemented on programmable computers, each computer including at least one processor, a data storage system (including volatile memory or non-volatile memory or other data storage elements or a combination thereof), and at least one communication interface.”); and 
a processor configured to determine an airspeed of the movable object based on the relationship, the detected forces, the rotation speeds, an attitude detected by the attitude detection unit (Peasgood, at least para. [0092], “Throughout the foregoing discussion, numerous references may be made regarding control and computing devices. It should be appreciated that the use of such terms may represent one or more computing devices having at least one processor configured to execute software instructions stored on a computer readable tangible, non-transitory medium. For example, a control station 105 may have a server that includes one or more computers coupled to a web server, database server, or other type of computer server in a manner to fulfill described roles, responsibilities, or functions.”).
Peasgood does not expressly teach, but Wang et al. teaches, a relationship between airspeed and forces exerted on the movable object, and determining airspeed based on the relationship (Wang et al., at least Abstract, para. [0044]-[0045] and [0048]).  It would have been obvious to incorporate the teaching of Wang et al. into the system of Peasgood for the purpose of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/DONALD J WALLACE/Primary Examiner, Art Unit 3665